
	

114 HR 3713 RH: Sentencing Reform Act of 2015
U.S. House of Representatives
2016-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 698
		114th CONGRESS
		2d Session
		H. R. 3713
		[Report No. 114–888, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Goodlatte (for himself, Mr. Conyers, Ms. Jackson Lee, Mr. Labrador, Mr. Bishop of Michigan, Ms. Judy Chu of California, Mr. Chabot, Mr. Nadler, Mr. Chaffetz, Mr. Cohen, Mr. Collins of Georgia, Mr. Deutch, Mrs. Mimi Walters of California, Ms. DelBene, Mr. Trott, Mr. Cicilline, Mr. Rooney of Florida, and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 23, 2016
			Additional sponsors: Mr. Gutiérrez, Ms. Bass, Mr. Peters, Mr. Young of Iowa, Mr. Ellison, Ms. Brown of Florida, Mr. McNerney, Mr. Rush, Mr. Al Green of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Clay, Mr. Danny K. Davis of Illinois, Ms. Wilson of Florida, Ms. Gabbard, Mr. Hanna, Mr. Olson, Ms. Jenkins of Kansas, Mr. Welch, Ms. Schakowsky, Mr. Curbelo of Florida, Mrs. Lawrence, Ms. Lee, Ms. Velázquez, Mrs. Beatty, Mr. O'Rourke, Mr. Payne, Mr. Takano, Mr. Higgins, Mr. Kline, Mr. Emmer of Minnesota, Mr. Gene Green of Texas, Mr. Takai, Ms. Kaptur, Mr. McGovern, Mr. Garrett, Mr. Vargas, Mr. Kildee, Ms. Fudge, Mr. Polis, Mr. Quigley, Ms. Ros-Lehtinen, Mr. Ryan of Ohio, Mr. Honda, Mr. Lewis, Ms. Slaughter, Mr. Serrano, Mr. Loebsack, Mr. Brady of Pennsylvania, Mr. Sean Patrick Maloney of New York, Mr. Levin, Mr. David Scott of Georgia, Mr. Foster, Mrs. Napolitano, Mr. Larsen of Washington, Mr. Blum, Mr. McDermott, Mrs. Love, Mr. Doggett, Mr. Ted Lieu of California, Mrs. Davis of California, Ms. Pingree, and Mr. Sherman
		
		
			December 23, 2016
			Reported from the Committee on the Judiciary with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			December 23, 2016
			The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on October 8, 2015
		
		A BILL
		To reform sentencing laws, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sentencing Reform Act of 2015. 2.Reduce and restrict enhanced sentencing for prior drug felonies (a)Controlled substances act amendmentsThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended—
 (1)in section 102 (21 U.S.C. 802), by adding at the end the following:  (57)The term serious drug felony means an offense described in section 924(e)(2)(A) of title 18, United States Code, for which the offender served a term of imprisonment of more than 12 months.
 (58)The term serious violent felony means an offense— (A)described in section 3559(c)(2)(F) of title 18, United States Code, for which the offender served a term of imprisonment of more than 12 months; or
 (B)that would be a felony violation of section 113 of title 18, United States Code, if the offense were committed in the special maritime and territorial jurisdiction of the United States, for which the offender served a term of imprisonment of more than 12 months.;
 (2)in section 401(b)(1) (21 U.S.C. 841(b)(1))— (A)in subparagraph (A), in the flush text following clause (viii)—
 (i)by striking If any person commits such a violation after a prior conviction for a felony drug offense has become final, such person shall be sentenced to a term of imprisonment which may not be less than 20 years and inserting the following: If any person commits such a violation after a prior conviction for a serious drug felony or serious violent felony has become final, such person shall be sentenced to a term of imprisonment of not less than 15 years; and
 (ii)by striking after two or more prior convictions for a felony drug offense have become final, such person shall be sentenced to a mandatory term of life imprisonment without release and inserting the following: after 2 or more prior convictions for a serious drug felony or serious violent felony have become final, such person shall be sentenced to a term of imprisonment of not less than 25 years; and
 (B)in subparagraph (B), in the flush text following clause (viii), by striking If any person commits such a violation after a prior conviction for a felony drug offense has become final and inserting the following: If any person commits such a violation after a prior conviction for a serious drug felony or serious violent felony has become final; and
 (3)by adding at the end of section 401(b) (21 U.S.C. 841(b)) the following:  (8)In the case of a violation of subsection (a), if the mixture or substance containing a detectable amount of heroin also contains a detectable amount of N-phenyl-N-[ 1-(2-phenylethyl) -4-piperidinyl] propanamide or any analogue of N-phenyl-N-[ 1-(2-phenylethyl) -4-piperidinyl] propanamide, then a court shall, in addition to the term of punishment for the violation of this section, impose a term of imprisonment not to exceed 5 years, which shall not run concurrently with any term of imprisonment imposed on the person under any other provision of law.
 (9)In the case of a violation of subsection (a), if the mixture or substance containing a detectable amount of N-phenyl-N-[ 1-(2-phenylethyl) -4-piperidinyl] propanamide or any analogue of N-phenyl-N-[ 1-(2-phenylethyl) -4-piperidinyl] propanamide was represented to be or sold as heroin, then a court shall , in addition to the term of punishment for the violation of this section, impose a term of imprisonment not to exceed 5 years, which shall not run concurrently with any term of imprisonment imposed on the person under any other provision of law..
 (b)Controlled substances Import and Export Act amendmentsSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended— (1)in paragraph (1), in the flush text following subparagraph (H), by striking If any person commits such a violation after a prior conviction for a felony drug offense has become final, such person shall be sentenced to a term of imprisonment of not less than 20 years and inserting If any person commits such a violation after a prior conviction for a serious drug felony or serious violent felony has become final, such person shall be sentenced to a term of imprisonment of not less than 15 years;
 (2)in paragraph (2), in the flush text following subparagraph (H), by striking felony drug offense and inserting serious drug felony or serious violent felony; and (3)by adding at the end the following:
					
 (8)In the case of a violation of subsection (a), if the mixture or substance containing a detectable amount of heroin also contains a detectable amount of N-phenyl-N-[ 1-(2-phenylethyl) -4-piperidinyl] propanamide or any analogue of N-phenyl-N-[ 1-(2-phenylethyl) -4-piperidinyl] propanamide, then a court shall—
 (A)not impose a term of probation; (B)in addition to the term of punishment for the violation of this section, impose a term of imprisonment not to exceed 5 years; and
 (C)no term of imprisonment imposed on a person under subparagraph (B) shall run concurrently with any term of imprisonment imposed on the person under any other provision of law.
 (9)In the case of a violation of subsection (a), if the mixture or substance containing a detectable amount of N-phenyl-N-[ 1-(2-phenylethyl) -4-piperidinyl] propanamide or any analogue of N-phenyl-N-[ 1-(2-phenylethyl) -4-piperidinyl] propanamide was represented to be or sold as heroin, then a court shall—
 (A)not impose a term of probation; (B)in addition to the term of punishment for the violation of this section, impose a term of imprisonment not to exceed 5 years; and
 (C)no term of imprisonment imposed on a person under subparagraph (B) shall run concurrently with any term of imprisonment imposed on the person under any other provision of law..
				(c)Applicability to pending and past cases
 (1)Pending casesThis section, and the amendments made by this section, shall apply to any offense that was committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment.
				(2)Past cases
 (A)General ruleIn the case of a defendant (other than a defendant with a prior conviction for a qualifying serious violent felony) who, before the date of enactment of this Act, was convicted of an offense for which the penalty is amended by this section and who was sentenced to a term of imprisonment for the offense, the sentencing court may, on motion of the defendant or the Director of the Bureau of Prisons, or on its own motion, upon prior notice to the Government, reduce the term of imprisonment for the offense, after considering the factors set forth in section 3553(a) of title 18, United States Code, the nature and seriousness of the danger to any person or the community, and the post-sentencing conduct of the defendant, if such a reduction is consistent with this section and the amendments made by this section.
 (B)DefinitionIn this paragraph the term qualifying serious violent felony means an offense that— (i)is a serious violent felony as that term is defined in section 102(58) of the Controlled Substances Act; and
 (ii)carries 3 or more criminal history points as determined under the United States Sentencing Guidelines.
						3.Broadening of existing safety valve
 (a)AmendmentsSection 3553 of title 18, United States Code, is amended— (1)in subsection (f), by striking paragraph (1) and inserting the following:
					
 (1)the defendant does not have— (A)more than 4 criminal history points as determined under the sentencing guidelines;
 (B)a prior 3-point offense, as determined under the sentencing guidelines; or (C)a prior 2-point drug trafficking or violent offense, as determined under the sentencing guidelines;; and
 (2)by adding at the end the following:  (g)Inadequacy of criminal history (1)In generalIf subsection (f) does not apply to a defendant because the defendant does not meet the requirements described in subsection (f)(1) (relating to criminal history), the court may, upon prior notice to the Government, waive subsection (f)(1) if the court specifies in writing the specific reasons why reliable information indicates that excluding the defendant pursuant to subsection (f)(1) substantially overrepresents the seriousness of the defendant’s criminal history or the likelihood that the defendant will commit other crimes.
 (2)ProhibitionThis subsection shall not apply to any defendant who has been convicted of a serious drug felony or a serious violent felony as defined in paragraphs (57) and (58), respectively, of section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (h)DefinitionsAs used in this section— (1)the term drug trafficking offense means an offense that is punishable by imprisonment under any law of the United States, or of a State or foreign country, that prohibits or restricts the importation, manufacture, or distribution of controlled substances or the possession of controlled substances with intent to distribute; and
 (2)the term violent offense means a crime of violence, as defined in section 16, that is punishable by imprisonment.. (b)ApplicabilityThe amendments made by this section shall apply only to a conviction entered on or after the date of enactment of this Act.
			4.Limitation on application of the 10-year mandatory minimum
 (a)AmendmentSection 3553 of title 18, United States Code, as amended by section 3, is further amended by adding at the end the following:
				
 (i)Limitation on applicability of certain statutory minimumsNotwithstanding any other provision of law, in the case of a conviction under section 401 or 406 of the Controlled Substances Act (21 U.S.C. 841 and 846) or section 1010 or 1013 of the Controlled Substances Import and Export Act (21 U.S.C. 960 and 963) for which the statutory minimum term of imprisonment is 10 years, the court may impose a sentence as if the statutory minimum term of imprisonment was 5 years, if the court finds at sentencing, after the Government has been afforded the opportunity to make a recommendation, that—
 (1)the defendant does not have a prior conviction for a serious drug felony or serious violent felony as defined in paragraphs (57) and (58), respectively, of section 102 of the Controlled Substances Act (21 U.S.C. 802) that was made final prior to the commission of the instant offense;
 (2)the defendant did not use violence or credible threats of violence or possess a firearm or other dangerous weapon (or induce another participant to do so) in connection with the offense, and the offense did not result in death or serious bodily injury to any person;
 (3)the defendant did not play an enhanced role in the offense by acting as an organizer, leader, manager, or supervisor of other participants in the offense, as determined under the sentencing guidelines, or by exercising substantial authority or control over the criminal activity of a criminal organization, regardless of whether the defendant was a member of such organization;
 (4)the defendant did not act as an importer, exporter, high-level distributor or supplier, wholesaler, or manufacturer of the controlled substances involved in the offense or engage in a continuing criminal enterprise, as defined in section 408 of the Controlled Substances Act (21 U.S.C. 848);
 (5)the defendant did not distribute a controlled substance to or with a person under 18 years of age; and
 (6)not later than the time of the sentencing hearing, the defendant has truthfully provided to the Government all information and evidence the defendant has concerning the offense or offenses that were part of the same course of conduct or of a common scheme or plan, but the fact that the defendant has no relevant or useful other information to provide or that the Government is already aware of the information shall not preclude a determination by the court that the defendant has complied with this requirement.
 (j)DefinitionsAs used in subsection (i) of this section— (1)the term importer, exporter, or high-level distributor or supplier—
 (A)means a defendant who imported, exported, or otherwise distributed or supplied large quantities of a controlled substance to other drug distributors; and
 (B)does not include a defendant whose role was limited to transporting drugs or money at the direction of others;
 (2)the term manufacturer means a defendant who grew, produced, or manufactured a controlled substance and was the principal owner of such controlled substance; and
 (3)the term wholesaler means a defendant who sold non-retail quantities of a controlled substance to other dealers or distributors..
 (b)ApplicabilityThe amendment made by this section shall apply only to a conviction entered on or after the date of enactment of this Act.
			5.Clarification of section 924(c) of title 18, United States Code
 (a)In generalSection 924(c)(1)(C) of title 18, United States Code, is amended— (1)in the matter preceding clause (i), by striking second or subsequent conviction under this subsection and inserting violation of this subsection that occurs after a prior conviction under this subsection or under State law for a crime of violence that contains as an element of the offense the carrying, brandishing, or use of a firearm has become final; and
 (2)in clause (i), by striking not less than 25 years and inserting not less than 15 years. (b)Applicability to pending and past cases (1)Pending casesThis section, and the amendments made by this section, shall apply to any offense that was committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment.
				(2)Certain past cases
 (A)General ruleExcept as provided in subparagraph (B), in the case of a defendant who, before the date of enactment of this Act, was convicted of an offense for which the penalty is amended by this section and was sentenced to a term of imprisonment for the offense, the sentencing court may, on motion of the defendant or the Director of the Bureau of Prisons, or on its own motion, upon prior notice to the Government, reduce the term of imprisonment for the offense, after considering the factors set forth in section 3553(a) of title 18, United States Code, the nature and seriousness of the danger to any person or the community, and the post-sentencing conduct of the defendant, if such a reduction is consistent with this section and the amendments made by this section.
 (B)ExceptionSubparagraph (A) does not apply in the case of an offense affected by the amendment made in subsection (a)(2) with regard to a defendant who has a prior conviction for a serious violent felony, as defined in section 102(58) of the Controlled Substances Act.
					6.Amendment to certain penalties for certain firearm offenses and armed career criminal provision
 (a)AmendmentsSection 924 of title 18, United States Code, is amended— (1)in subsection (a)(2), by striking not more than 10 years and inserting not more than 15 years; and
 (2)in subsection (e)(1), by striking not less than fifteen years and inserting not less than 10 years. (b)Applicability to pending and past cases (1)Pending casesThis section, and the amendments made by this section, shall apply to any offense that was committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment.
 (2)Past casesIn the case of a defendant (other than a defendant with a prior conviction for a serious violent felony, as defined in section 102(58) of the Controlled Substances Act) who, before the date of enactment of this Act, was convicted of an offense for which the penalty is amended by this section and was sentenced to a term of imprisonment for the offense, the sentencing court may, on motion of the defendant or the Director of the Bureau of Prisons, or on its own motion, upon prior notice to the Government, reduce the term of imprisonment for the offense, after considering the factors set forth in section 3553(a) of title 18, United States Code, the nature and seriousness of the danger to any person or the community, and the post-sentencing conduct of the defendant, if such a reduction is consistent with this section and the amendments made by this section.
				7.Application of Fair Sentencing Act
 (a)Definition of covered offenseIn this section, the term covered offense means a violation of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed before August 3, 2010.
 (b)Defendants previously sentencedA court that imposed a sentence for a covered offense, may, on motion of the defendant, the Director of the Bureau of Prisons, the attorney for the Government, or the court, impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was committed.
 (c)LimitationsNo court shall entertain a motion made under this section to reduce a sentence if the sentence was imposed or reduced to a sentence greater than the applicable mandatory minimum in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), or if a motion made pursuant to section 2 or 3 of the Fair Sentencing Act or under this section was denied by a court because a reduction in the defendant’s term of imprisonment would pose a danger to any person or the community or was denied by a court because of the defendant’s post-sentencing conduct. Nothing in this section shall require a court to reduce any sentence pursuant to this section.
			8.Report on mandatory minimum sentencing provisions
 (a)ReportNot later than 1 year after the date of enactment of this Act, the Attorney General, in consultation with the United States Sentencing Commission, shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on mandatory minimum sentencing provisions under Federal law.
 (b)Contents of ReportThe report submitted under subsection (a) shall include— (1)a compilation of all mandatory minimum sentencing provisions under Federal law;
 (2)an assessment of the effect of mandatory minimum sentencing provisions under Federal law on the goal of eliminating unwarranted sentencing disparity and other goals of sentencing;
 (3)an assessment of the impact of mandatory minimum sentencing provisions on the Federal prison population;
 (4)an assessment of the compatibility of mandatory minimum sentencing provisions under Federal law and the sentencing guidelines system established under the Sentencing Reform Act of 1984 (Public Law 98–473; 98 Stat. 1987) and the sentencing guidelines system in place after Booker v. United States, 543 U.S. 220 (2005);
 (5)a description of the interaction between mandatory minimum sentencing provisions under Federal law and plea agreements; and
 (6)any other information that the Attorney General, in consultation with the United States Sentencing Commission, determines would contribute to a thorough assessment of mandatory minimum sentencing provisions under Federal law.
 9.Sense of CongressIt is the sense of Congress that reform of the criminal justice system, in order to make it more effective, safe, humane, fiscally sustainable, and fair to victims, law enforcement, offenders, and the general public, requires the integration of a mental health component as part of a comprehensive reform strategy. This reform strategy should strive to identify those most in need of mental health services and employ best practices to provide emergency and crisis services, specialized law enforcement response training, court hearings for alternative dispositions, and appropriate community supervision support services.
		
	
		December 23, 2016
		Reported from the Committee on the Judiciary with an amendment
		December 23, 2016
		The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
